Justice NIGRO,
concurring.
I agree with the majority that Appellee Kim Guzan was convicted of New York’s Driving While Ability Impaired offense, N.Y. Veh. & Traf. Law § 1192(1) (the “New York DWAI offense”), for purposes of the Driver’s License Compact, 75 Pa. C.S. §§ 1581-86 (the “Compact”), on the day she pled guilty to the New York DWAI offense. I write separately merely to note that I continue to believe that the Pennsylvania Department of Transportation (“PennDOT”) does not have the authority to suspend a person’s driver’s license pursuant to the Compact based on the driver’s violation of the New York DWAI offense because that offense is not substantially similar to Article IV(a)(2) of the Compact. See Wroblewski v. Dep’t of Transp., 570 Pa. 249, 809 A.2d 247, 256 (2002) (Nigro, J., dissenting) (disagreeing with majority that General Assembly’s enactment of 75 Pa.C.S. § 1586 alters the Court’s decision in Petrovich v. Dep’t of Transp., 559 Pa. 614, 741 A.2d 1264 (1999)); Petrovich, 741 A.2d at 1266-67 (holding that PennDOT may not suspend a person’s driver’s license under the Compact based on violation of the New York DWAI offense because that offense is not substantially similar to Article IV(a)(2) of the Compact). Moreover, based on that position, I would find that PennDOT did not have the power to suspend Appellee’s *818driver’s license here. Nevertheless, as a majority of the Court has concluded that PennDOT has such power, see Wroblewski, 809 A.2d at 256, I am constrained to agree that PennDOT properly suspended Appel-lee’s license based on the fact that she held a Pennsylvania license on the date she was convicted of the New York DWAI offense.